This is an appeal by plaintiff from an order of the Schenectady Special Term of the Supreme Court, denying her motion for an examination before trial of defendant Charles Heebner. The action is brought by plaintiff as administratrix to recover damages for the death of her husband which occurred in the early morning of February 8, 1939, when the car which he was operating on State street in the city of Schenectady collided with a truck owned by the corporate defendant and driven by the codefendant. There were no eye witnesses to the accident. Plaintiff is entitled to examine defendant before trial. Order reversed, on the law and facts, with ten dollars costs and disbursements, and motion granted, with ten dollars costs, on the authority of Brand v. Butts (242 App. Div. 149); Breault v. Embossing Company, Inc. (253 id. 175). All concur.